Case 2:18-cr-00422-SMB Document 1057-1 Filed 09/11/20 Page 1 of 2




           EXHIBIT A




                                1
    Case 2:18-cr-00422-SMB Document 1057-1 Filed 09/11/20 Page 2 of 2



Attachment to Notice of Intent to Offer Records Pursuant to Fed. R. Evid. 902(11)


                               Certification(s)        Range of Records
Subpoena #       Financial       BEGDOC           PRODUCTION PRODUCTION
                Institution                         BEGATT         ENDATT
                    or
               Subpoenaed
                   Party
R 18 09746     Stewart Title      DOJ-BP-           DOJ-BP-         DOJ-BP-
                                 0005070509        0005070459      0005070504
    Trial         CNN            USAO-BP-          USAO-BP-        USAO-BP-
 Subpoena-                        0001037            0001037         0001052
 12/18/2019




                                          2
